DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The preliminary amendments filed 09/12/2018 have been entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-12, 14, and 17, and those depending therefrom including claim 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, the claimed “further comprising a plurality of needle assemblies” includes “the needle assembly” which “is a first needle assembly.”  In other words, “plurality of needle assemblies” requires the prior art to have more than one needle assembly.  However, it’s unclear whether the first needle assembly should be included in the count to determine whether the prior art contains “a plurality.”  For the purpose of examination, “the needle assembly” which “is a first needle assembly” is considered to be part of the “plurality of needle assemblies.”  
Regarding claims 10, 11, and 14, the term “languette” is indefinite.  The definition of “languette” is a thin plate fastened to the mouth of certain organ pipes or a kind of hood forming a part of a woman’s costume in the seventeenth century, which does not seem to apply here.  Therefore the term is unclear what structural boundaries this term imparts such as just being a thin plate, a certain material, having a connectable portion for a pipe organ, etc.  For the purpose of examination, the examiner will consider “languette” to be grooved portion as is best understood.  
	Regarding claim 12, the claimed “wherein the clamp is free from engagement with the tread blocks” is indefinite as to what “free from engagement” means, such as separated or not touching, or such that there is a structure that prevents engagement from ever occurring.  For the purpose of examination, “free from engagement” will be considered “not contacting.”
	Regarding claim 17, the claimed “permanently” is indefinite.  The term “permanent” means “not easily removed” and therefore the term “permanent” is a term of degree.  Even readily detachable fasteners could be considered permanent fasteners if the intention is to not remove them once attached.  For the purpose of examination, the examiner will consider “permanently” in regards to “permanently attached” to merely mean “
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teemsma (US-2,479,985).
	Regarding claim 1 (Original), Teemsma (US-2,479,985) discloses a tread extension device, comprising:

a second tread extension (chain 5), wherein a tread (rubber 1) that has a first longitudinal end and a second longitudinal end is located between the first (4) and second tread extensions (5) (Figs. 1-4), wherein a longitudinal direction of the tread (circumference 1) extends from the first longitudinal end to the second longitudinal end (Fig. 2);
a first connecting device (11) that connects the first tread extension (4) to the first longitudinal end of the tread (Figs. 2-4), wherein the first connecting device (11) engages (i.e. binds) both the first tread extension (4) and the first longitudinal end of the tread (Figs. 3 and 4); and
a second connecting device (10) that connects the second tread extension (chain 5) to the second longitudinal end of the tread (1) (Figs. 2-4), wherein the second connecting device (10) engages (i.e. binds) both the second tread extension (5) (Fig. 4) and the second longitudinal end of the tread (Figs. 2-4).

    PNG
    media_image1.png
    296
    609
    media_image1.png
    Greyscale

	Regarding claim 2 (Original), Teemsma discloses the tread extension device as set forth in claim 1, wherein the tread (1) has a tread surface (outer circumference) and an underside surface (inner circumference), wherein the tread surface (outer circumference) is opposite from 

    PNG
    media_image2.png
    296
    609
    media_image2.png
    Greyscale

	Regarding claim 8 (Currently Amended), Teemsa discloses the tread extension device as set forth in claim 1, wherein the first tread extension (4) has a lower surface (near inner circumference in Figures 2 and 4), and wherein a plurality of lateral grooves (to accommodate 
wherein the second tread extension (5) has a lower surface (Figs. 3 and 4), and wherein a plurality of lateral grooves (to accommodate pins 7) extend in a lateral direction of the second tread extension (5) at the lower surface of the second tread extension (5) (Figs. 3 and 4).
	Regarding claim 9 (Currently Amended), Teemsa discloses the tread extension device as set forth in claim 1, wherein the first tread extension (4) has a terminal end (shown in Figure 3 below) that is adjacent (i.e. near or next to) the tread (1) (Figs. 3 and 4), wherein the terminal end of the first tread extension (4) has a first planar surface (top) and a second planar surface (bottom), wherein the first planar surface is not located in the same plane as the second planar surface (i.e. separated by thickness) (Figs. 3 and 4).

    PNG
    media_image3.png
    339
    709
    media_image3.png
    Greyscale

	Regarding claim 17 (New), Teemsma discloses a tread extension device, comprising:
a first tread extension (4);
a second tread extension (5), wherein a tread (1) that has a first longitudinal end and a second longitudinal end (Fig. 2) is located between the first and second tread extensions (4, 5, 
a first connecting device (11) that connects the first tread extension (4) to the first longitudinal end of the tread (Figs. 2-4), wherein the first connecting device (11) engages (i.e. binds) both the first tread extension (4) and the first longitudinal end of the tread (1) (Figs. 3 and 4), wherein the first connecting device (11) is attached to the first tread extension (4) (Figs. 3 and 4) (prevented from falling off without deformation of hook 17) (Fig. 4); and
a second connecting device (10) that connects the second tread extension (5) to the second longitudinal end of the tread (1) (Figs. 2-4), wherein the second connecting device (10) engages (i.e. binds) both the second tread extension (5) and the second longitudinal end of the tread (1) (Figs. 2-4).

    PNG
    media_image1.png
    296
    609
    media_image1.png
    Greyscale


Claim(s) 1-4, 6-12, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldoni (DE3731618A1).
Regarding claim 1 (Original), Baldoni (DE3731618A1) discloses a tread extension device, comprising:

a second tread extension (17) (Fig. 4a), wherein a tread (10) that has a first longitudinal end (Fig. 4a) and a second longitudinal end (Figs. 2 and 4) is located between the first and second tread extensions (17) (Fig. 4a), wherein a longitudinal direction of the tread (10) extends from the first longitudinal end to the second longitudinal end (Fig. 4a);
a first connecting device (one of connecting devices 12, 20, 24) that connects the first tread extension (17) to the first longitudinal end of the tread (10) (extends from element 17 to tread 10) (Fig. 4), wherein the first connecting device (12, 20, 24) engages both the first tread extension (17) (Figs. 4 and 4a) and the first longitudinal end of the tread (10) (Fig. 4); and
a second connecting device (the other one of connecting devices 12, 20, 24) that connects the second tread extension (17) to the second longitudinal end of the tread (10) (extends from element 17 to tread 10) (Fig. 4), wherein the second connecting device (the other one of connecting devices 12, 20, 24) engages both the second tread extension (17) and the second longitudinal end of the tread (10) (Figs. 4 and 4a).

    PNG
    media_image4.png
    208
    635
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    471
    631
    media_image5.png
    Greyscale

	Regarding claim 2 (Original), Baldoni discloses the tread extension device as set forth in claim 1, wherein the tread (10) has a tread surface (surface where member 6 is attached) (Figs. 2 and 3) and an underside surface (the surface opposite the tread surface on tread 10), wherein the tread surface is opposite from the underside surface in a vertical direction (i.e. thickness) of the tread (10) (Figs. 3 and 4), wherein the tread (10) has a first terminal end located at the first longitudinal end of the tread (10) (Fig. 4a), wherein the tread (10) has a second terminal end located at the second longitudinal end of the tread (10) (Fig. 4a).  As to wherein the underside surface (inner circumference) is brushed in a first direction and is brushed in a second direction along the entire underside surface from the first terminal end of the tread to the second terminal end of the tread, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior 

    PNG
    media_image6.png
    471
    631
    media_image6.png
    Greyscale

	Regarding claim 3 (Currently Amended), Baldoni discloses the tread extension device as set forth in claim 1, wherein the first connecting device (one of connecting devices 12, 20, 24) has a base (12, 24) that is cured into (embedded) the first tread extension (17), wherein the first connecting device (one of connecting devices 12, 20, 24) has a needle assembly (20) that is carried by the base (12, 24) and that has a needle (20) that punctures the tread (at tread 
As to the base being “molded,” or “cured,” into the first tread extension, it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, molding and curing into results in an embedded structure.  Since the prior art shows an embedded structure, it therefore meets the claimed structural requirements of “cured into.”  
	Regarding claim 4 (Original), Baldoni discloses the tread extension device as set forth in claim 3, wherein the base (12, 24) has a slot (aperture within portion 24) that extends in a lateral direction of the first tread extension (17) (Figs. 4 and 4a), wherein the needle assembly (20) has a base engagement member (shaft of needle 20) that is disposed within the slot (aperture within portion 24) (Fig. 4) and is adjustable (i.e. movable) along the slot (aperture within portion 24) in order to position the needle assembly (20) at different locations at the base (12, 24) in the lateral direction (movable/positionable in the lateral direction) (Figs. 4 and 4a).
	Regarding claim 6 (Currently Amended), Baldoni discloses the tread extension device as set forth in claim 3, wherein the base (12, 24) is made of a different material than the first tread extension (17) (the tread extension 17 is an elastic material [Baldoni Translation; paragraphs 0014 and 0017] and base is made of a rigid or steel material [Baldoni; paragraph 0016]), and wherein the base (12, 24) is molded (embedded) into the first tread extension (16), wherein the base (12, 24) has a plurality of apertures (plurality of apertures within tubes 24) into which the first tread extension (17) is located and that assist in the attachment of the base (12, 24) to the first tread extension (17) (Fig. 4a).
Regarding claim 7 (Currently Amended), Baldoni discloses the tread extension device as set forth in claim 3, wherein the needle assembly (20) is a first needle assembly (20), and wherein the needle (20) is a first needle (20), and further comprising a plurality of needle assemblies (two needles 20) carried by the base (12, 24, and tabs 19), wherein each one of the plurality of needle assemblies (20) has a needle (20), wherein the tread (10) has a plurality of tread blocks (19), and wherein the first needle (20) and the needles (20) of the plurality of needle assemblies (20) puncture the plurality of tread blocks (19) and connect the first needle assembly (20) and the plurality of needle assemblies (20) to the tread (10) (Figs. 4 and 4a).
	As to the base being “molded” into the first tread extension, it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, molding results in an embedded structure.  Since the prior art shows an embedded structure, it therefore meets the claimed structural requirements of “molded.”  
	Regarding claim 8 (Currently Amended), Baldoni discloses the tread extension device as set forth in claim 1 any of the preceding claims, wherein the first tread extension (17) has a lower surface, and wherein a plurality of lateral grooves (Fig. 4) extend in a lateral direction of the first tread extension (17) at the lower surface (bottom surface in Figure 4) of the first tread extension (17) (at both a lower and upper surface); and
wherein the second tread extension (17) has a lower surface (bottom surface in Figure 4), and wherein a plurality of lateral grooves (Fig. 4) extend in a lateral direction of the second tread extension (17) at the lower surface of the second tread extension (17).

    PNG
    media_image7.png
    398
    578
    media_image7.png
    Greyscale

	Regarding claim 9 (Currently Amended), Baldoni discloses the tread extension device as set forth in claim 1, wherein the first tread extension (17) has a terminal end that is adjacent (near) the tread (10), wherein the terminal end of the first tread extension (17) has a first planar surface and a second planar surface (Fig. 4), wherein the first planar surface is not located in the same plane as the second planar surface (Fig. 4).

    PNG
    media_image8.png
    471
    579
    media_image8.png
    Greyscale

	Regarding claim 10 (Original), Baldoni discloses the tread extension device as set forth in claim 1, wherein the tread (10) has a languette (19) portion located at the first longitudinal end of the tread (10) (Fig. 4), wherein the first tread extension has a languette receiving portion (shown in Fig. 4 below) into which the languette portion (19) is received (Fig. 4), wherein the first connecting device (12, 20, 24) is a clamp (device designed to bind or contrict two or more parts together so as to hold them firmly) that engages the languette portion (19) and the first tread extension (17) (Fig. 4).

    PNG
    media_image9.png
    471
    585
    media_image9.png
    Greyscale

	Regarding claim 11 (Original), Baldoni discloses the tread extension device as set forth in claim 10, wherein the tread (10) has a thickness that extends in a vertical direction of the tread (t0) from an underside surface (bottom surface of tread 10 in Figure 4) of the tread (10) to a tread surface of the tread (10) (where element 6 is attached) (Figs. 2-4), wherein the clamp (12, 20, 24) has a first plate (12) that engages (to bind with) the languette portion (19) (binds via pin 20) and is located lower than the underside surface of the tread (10) in the vertical direction of the tread (10) (claims 12, 20, 24 is shown both lower and higher depending on orientation in Figure 2).
	Regarding claim 12 (Original), Baldoni discloses the tread extension device as set forth in claim 11, wherein the tread (10) has a plurality of tread blocks (6) (Fig. 3), wherein the clamp (12, 20, 24) is free from engagement with the tread blocks (6), wherein the clamp (12, 20, 24) has a second plate (12) that engages the first tread extension (17), wherein the distance from the first 

    PNG
    media_image10.png
    233
    635
    media_image10.png
    Greyscale

	Regarding claim 15 (Currently Amended), Baldoni discloses the tread extension device as set forth in claim 1 any of the preceding claims, wherein the first tread extension (17) is made of rubber [Baldoni Translation; paragraph 0010], and wherein the second tread extension (17) is made of rubber [Baldoni Translation; paragraph 0010].
	Regarding claim 16 (New), Baldoni discloses a tread extension device, comprising:
a first tread extension (17);
a second tread extension (17), wherein a tread (10) that has a first longitudinal end and a second longitudinal end is located between the first and second tread extensions (17) (Figs. 2-4, 4a), wherein a longitudinal direction of the tread (10) extends from the first longitudinal end to the second longitudinal end (tread 10 in Figure 2 forms a complete loop to function);
a first connecting device (12, 24) that connects (connects and reinforces via reinforcing elements 12) the first tread extension (17) to the first longitudinal end of the tread (10), wherein the first connecting device (12, 24) engages both the first tread extension (17) and the first longitudinal end of the tread (10) (Fig. 4a), wherein the first connecting device (12, 24) comprising a different material than the first tread extension (17) (shown formed separately of a separate material in Figure 4a); and
.

    PNG
    media_image11.png
    264
    635
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    433
    594
    media_image12.png
    Greyscale


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to anticipate or render obvious “wherein the base engagement member has a dove tail shaped cross-section, and wherein the slot has a dove tail shaped cross-section.”  There would be no reason to modify the base engagement members of the prior art to a dove tail, and enlargement of the structure to contain a more complex shape such as a dovetail may result in undesirable consequences.  
13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The portion 12 of Baldoni considered the plate is made of a grouping of cables formed together as seen in Figure 4.  While the wires are made of a steel, a carbide cable would be much more costly and would ultimately not result in a significantly stronger tread/track since the cords 12.  Therefore, the prior art fails to anticipate or render obvious claim 13.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Baldoni discloses the tread extension device as set forth in claim 10, but fails to disclose wherein the tread (10) has an underside surface that engages the languette portion (19).  Modifying the portion 19 to engage the outer surface, including the underside surface, would not provide an advantage and may present unintended consequences as the portions 19 would no longer be recessed.   The prior art therefore neither anticipate or renders obvious claim 14.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-604,067, US-714,271, US-1,399,180, US-1,706,354, US-3,327,358, US-5,136,832, US-5,246,100, US-6,379,486, US-6,516,943, US-2009/0301845, US-4,207,776, US-2015/0158342 and GB190905465A are pertinent to the claims.  US-2010/0323583 is pertinent to the invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/            Examiner, Art Unit 3723